Citation Nr: 1550985	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  06-32 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected undiagnosed chronic fatigue.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to February 1976 and from March 1984 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied service connection for sleep apnea.  The matter has since been transferred to the RO in Pittsburgh, Pennsylvania.

The Board remanded the claim for further development in May 2010, June 2012, and February 2013.  In January 2014, the Board denied the claim.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2015, the Court vacated the Board's decision and remanded the matter back to the Board for further adjudication consistent with the holding of its memorandum decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board denied the Veteran's claim for service connection for sleep apnea in January 2014.  The Board's denial of this claim relied, in part, on a March 2013 VA opinion obtained pursuant to the February 2013 remand in this case.  In its March 2015 memorandum decision, the Court found that this March 2013 was not adequate due to a lack of sufficient medical analysis on the part of the VA examiner.

The Court also held that the Board did not adequately explain why a VA examination was not necessary to determine the relationship, if any, between the Veteran's sleep apnea and his service-connected undiagnosed chronic fatigue.

In light of the Court's holding, the appropriate course of action is to again remand the claim in order to obtain a VA opinion which adequately addresses the etiology of the Veteran's sleep apnea condition.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice regarding how to substantiate his claim for service connection for sleep apnea, including service connection on a secondary basis to service-connected chronic fatigue.

2.  Forward the claims file to an appropriate VA examiner to obtain a medical opinion as to whether the Veteran's current sleep apnea is etiologically related to his period of service and/or his service-connected chronic fatigue.  The examiner should indicate in his/her report that the file was reviewed.

Following review of the file, the examiner must address the following questions:

A) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current obstructive sleep apnea is etiologically related to upper respiratory infections, viral syndrome, and/or pneumonitis diagnosed in service?

B) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current obstructive sleep apnea is caused by his service-connected chronic fatigue?

C)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current obstructive sleep apnea is aggravated by his service-connected chronic fatigue?

The term "aggravated by" in the above context refers to a permanent worsening of obstructive sleep apnea, and not temporary or intermittent flare-ups of sleep apnea symptomatology which resolve.

Although the examiner must review the file, his/her attention is specifically drawn to the following:

a.  The Veteran had active service from February 1973 to February 1976 and from March 1984 to March 1993.

b.  Service treatment records are negative for any complaints, treatment, or diagnoses of sleep apnea.

c.  The Veteran was treated for upper respiratory infections in March 1986, April 1986, and April 1988.  He was treated for viral syndrome in February 1987 and October 1987.  He was treated for pneumonitis in May 1988 and June 1988.

d.  During his November 1992 separation examination, he reported a history ear, nose and throat trouble, but his respiratory system was found to be within normal limits.

e.  An August 1998 polysomnogram revealed mild sleep disordered breathing.  A September 1998 letter from the Veteran's private physician reflects a diagnosis of mild sleep apnea with a marked degree of sleep fragmentation associated with loud snoring.

f.  A March 2013 VA examiner reflects that the Veteran is currently diagnosed with sleep apnea.

g.  A May 2015 VA examination noted that the Veteran's service-connected chronic fatigue includes sleep disturbance as a symptom.

The examiner must provide a complete explanation for all of the requested opinions, citing to specific evidence in the file when necessary to support the conclusions reached.

If the examiner is unable to offer opinions without resorting to mere speculation, he/she must explain why a more definitive response is not possible, such as by indicating that the limits of medical knowledge have been exhausted; or that further information (e.g., additional records and/or diagnostic studies) is necessary to provide the requested opinion; or that there are multiple possible etiologies with none more prevalent than another.

If the examiner determines that a VA examination is necessary in order to provide any of the requested opinions, one should be scheduled.

3.  After completing the above, as well as any additional development that may be warranted, readjudicate the Veteran's claim for service connection for sleep apnea.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and allow them an opportunity to respond.  Then, return the case to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




